                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-063-MOC-DCK

 LEE JOHNSON,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )      ORDER
                                                      )
 EXPERIAN a/k/a EXPERIAN                              )
 INFORMATION SOLUTIONS, INC.;                         )
 EXPERIAN a/k/a EXPERIAN HOLDINGS,                    )
 INC.; EXPERIAN a/k/a EXPERIAN                        )
 NORTH AMERICA, INC.;                                 )
                                                      )
                       Defendants.                    )
                                                      )

             THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 22) filed by Ashley Brathwaite, concerning Rebecca C.

Reynolds on January 22, 2020. Rebecca C. Reynolds seeks to appear as counsel pro hac vice for

Defendant Experian Information Solutions, Inc. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

             IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 22) is GRANTED. Rebecca C.

Reynolds is hereby admitted pro hac vice to represent Defendant Experian Information Solutions,

Inc..

             SO ORDERED.

                                         Signed: January 27, 2020
